Citation Nr: 1710990	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection claim for a sleep disorder, to include obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1960 to September 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from
an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO),
which denied service connection for a sleep disorder, to include obstructive sleep apnea (sleep disorder).

The Veteran declined a hearing before the Board in a December 2011 VA Form 9 Substantive Appeal.  His representative filed a brief on the Veteran's behalf on June 2014 and December 2016.

In August 2014, the Board remanded the case for a VA examination and medical opinion of the etiology of the obstructive sleep apnea.  The case has since returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran currently is diagnosed with a sleep disorder, to include obstructive sleep apnea.

2.  The Veteran did not have any obstructive sleep apnea complaints, treatment, or diagnoses during active service or for many years thereafter.

3.  The currently diagnosed obstructive sleep apnea is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include obstructive sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); See also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In March 2010, a pre-adjudicatory letter was sent to the Veteran in this case which fully satisfied VCAA notice requirements.  

VA also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, multiple internet articles related to sleep apnea provided by the Veteran, and the Veteran's statements in support of the claim.  

Additionally, the Veteran underwent a VA examination in January 2015 to ascertain the nature and likely etiology of the sleep disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 
(Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 
(Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

In the December 2016 post-remand brief, the Veteran's representative challenges the adequacy of the January 2015 VA medical examination.  The representative asserts that the examiner is not competent to render a medical opinion because the VA examiner does not have a particular expertise, experience, training, or competence related to respiratory disorders.  Specifically, the representative indicates that because the VA examiner's specialty was noted as "internist" and not as a "pulmonologist," the examiner cannot provide an adequate medical opinion on the etiology of a sleep disorder.  The representative asserts that a medical opinion on a sleep disorder by an internist instead of a pulmonologist is a violation of Stegall v. West, 11 Vet. App. 268 (1998).  The representative requests that, if the Board cannot grant service connection, that the claim be remanded for pulmonologist's medical opinion.  

The representative's assertion that a medical opinion must be provided by a licensed physician with a particular specialty is without basis.  The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007).  Furthermore, the competence of VA health care providers assigned to a task is presumed for completion of that task.  

Under these circumstances, the Board finds that there has been substantial compliance with the Board's August 2014 remand.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268 (1998).  The August 2014 remand directed that the Veteran should be scheduled "for the appropriate examination to determine the current nature and likely etiology of the claimed sleep disorder, to include sleep apnea.  All relevant documents ... must be made available to and reviewed by the examiner..."  The medical examiner also was directed to consider and discuss the Veteran's recent reports of symptoms experienced during active service.  

Notably, the Board did not direct that the Veteran be examined by a pulmonologist specifically.  The medical examination conducted by an internist is in compliance with the Board's directive that the Veteran be scheduled "for the appropriate examination."  Additionally, the medical examiner reviewed all documents in VBMS and Virtual VA before rendering the medical opinion.  The medical opinion discussed and identified the Veteran's current disability, as well as the likelihood that the etiology of the sleep disorder was linked to active service.  The medical examiner further considered and discussed the Veteran's assertions related to symptoms experienced during service when opining on the etiology of the Veteran's sleep disorder.  Therefore, the Board finds that a Stegall violation has not occurred.  Id. 

Furthermore, while VA is required to provide an adequate opinion, VA does not have to provide an opinion by the medical professional of the Veteran's choosing or with the particular qualifications preferred by the Veteran.  Other than the representative's assertion that the VA examination should have been conducted by a pulmonologist, there is no evidence in the record that an internist generally, or this internist specifically, is incompetent to offer a medical diagnosis, statement, or opinion generally.  There is also no evidence in the record to support the argument that an internist generally, or this internist specifically, is unqualified by lack of education, training or experience to opine on the etiology of a sleep disorder.  An internist is a medical doctor who specializes in the disorders and diseases that affect the body.  Therefore, the medical examiner was competent to conduct this VA examination for a sleep disorder.

The January 2015 VA examination was performed based on a review of the electronic claims file, which included a sleep study completed by a VA sleep clinic, a solicitation of history and symptomatology from the Veteran, service treatment records, post-service VA treatment records, internet articles provided by the Veteran and associated with the claims file, medical literature, and a thorough examination of the Veteran.  The examiner considered the Veteran's statements regarding onset of symptoms and a description of symptoms.  The VA examiner provided adequate reasons and bases for the examiner's medical opinion, and opined as to the nature and etiology of the claimed sleep disorder.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Therefore, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Law and Regulation

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
see also Gilbert, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Analysis

The Board finds that the Veteran is currently diagnosed with obstructive sleep apnea, a sleep disorder.  The Veteran received this diagnosis after a 2007 sleep study.  See VA treatment records.  The diagnosis was confirmed during the January 2015 VA examination.  

The Veteran advances that the sleep disorder originated in active service.  In the November 2010 Notice of Disagreement, the Veteran specifically states he developed sleep apnea in 1962 while serving aboard a United States Coast Guard (U.S.C.G.) ship named Cook Inlet.  The Veteran maintains that the sleep disorder began in 1962 because he experienced trouble sleeping through the night, tiredness, depression, falling asleep during duty, and falling asleep immediately at night for several hours.  The Veteran also notes that sleep apnea was not yet a recognized diagnosis in 1962, and as a result, the Veteran could not have been diagnosed with sleep apnea until after discharge from active service.  

The Veteran's service treatment records are negative for complaints, symptoms, findings, or a diagnosis of sleep apnea.  The first complaints of sleep apnea are not shown in the record until May 2007, approximately 43 years after service discharge.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The January 2015 VA examination noted the symptoms experienced in service by the Veteran are general in nature and could be symptoms of diseases or disorders other than sleep apnea.  As noted above, the Veteran's service treatment records do not report symptoms of trouble sleeping, daytime tiredness, depression, or trouble staying awake on duty during service.  Although sleep apnea was not yet a defined disorder in the early to mid-1960's, the service treatment records could still reflect complaints or symptoms in service, if complaints were made during service, but they were not.  Further, the Veteran denied experiencing trouble sleeping and depression in the September 1964 Report of Medical History completed upon discharge from active service.  The Board also notes that in the medical history section of the May 2007 VA sleep consultation, the physician reported that the Veteran did not experience any significant difficulty sleeping over the years, which directly conflicts with the Veteran's assertions that he experienced sleeping difficulties during active service and in the decades following service.  

The Board also considered the Veteran's lay statements in support of the claim.  The Veteran is competent to provide evidence of observable symptoms of obstructive sleep apnea, such as excessive daytime sleepiness; however, the Veteran is not competent to report an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  However, other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  In May 2007 VA treatment records, the Veteran reported his girlfriend slept in a different room because of the Veteran's loud snoring; however, this statement goes to recent symptoms the Veteran experienced at that time, and does not provide evidence as to symptoms experienced during active service.  Further, the Veteran has not submitted statements from a third party who observed him gasping for breath, snoring, or sleeping restlessly during active service.  

The Veteran's opinion that onset of the sleep disorder began in 1962, during active service, requires complex medical expertise that is beyond his capacity for lay observation.  Id.  The Veteran is not a competent witness to render a medical opinion regarding the onset of a sleep apnea disability, as this type of conclusion is the same as providing a medical diagnosis.  Id.  Weighing the evidence of record, the Board finds that the weight of the lay evidence is against finding that the Veteran had sleep apnea during service.  

In fact, there is no competent evidence of a nexus between the Veteran's current sleep disorder and service.  After examining the Veteran and reviewing his claims file, a VA medical examiner in January 2015 determined that the current sleep disorder was not related to the Veteran's active service for several reasons.  First, the VA examiner considered the Veteran's statements regarding symptoms experienced in service, but found that the symptoms described by the Veteran were non-specific in nature and could be symptoms of diseases or disorders other than sleep apnea.  

Second, the examiner reports that medical literature on sleep apnea indicates that a major risk factor for sleep apnea is obesity and observed that the Veteran experienced a significant weight gain between service discharge and the May 2007 sleep study, when the sleep apnea was diagnosed.  Third, the examiner notes that there are no VA or private treatment records in the claims file that report the Veteran's complaints or symptoms related to sleep apnea from service discharge in 1964 until 2007 when the Veteran was referred for a sleep study.  Thus, based on the absence of complaints or reported symptoms related to sleep apnea during active service and for decades thereafter, and in conjunction with the Veteran's substantial weight gain since service, the examiner opined that, based on the preponderance of the evidence, the Veteran's sleep disorder is most likely related to his current weight, and not to his active service.  

The Board finds the January 2015 VA examination and opinion to be highly probative as to the etiology of the Veteran's sleep disorder because it is factually accurate, fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner conducted a thorough review of the relevant evidence, to include service treatment records, VA treatment records, the Veteran's medical history, an examination of the Veteran, and medical literature.  The examiner provided a thorough supporting rationale based on the medical evidence in the claims file.  Further, the Board finds there is no competent, credible, or persuasive medical evidence of record to refute the January 2015 VA examiner's opinion.  The Board also finds the January 2015 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts of record.  Id.  Ultimately, this probative VA opinion outweighs the remaining evidence of record.

Additionally, the Board considered several internet articles regarding sleep apnea that were submitted by the Veteran in support of the claim.  However, the articles are of little probative value because they lack a rationale for the supposition that the Veteran's sleep apnea is related to service.  No further explanation or rationale was provided regarding the claimed nexus between the Veteran's current diagnosis of sleep apnea and active service.  These general articles are of much less probative value than the case-specific examination findings of the Veteran and opinions in this case that weigh against the finding of a nexus between the Veteran's current diagnosis of sleep apnea and service.  In addition, the conclusions of the article provided by the Veteran were unsupported by any citation to medical research or clinical findings and were general in nature and non-specific to the facts of the present case.  The Board notes that, although the various articles submitted by the Veteran are helpful in establishing general information, symptomatology, and potential future effects of sleep apnea, these internet articles are general in nature and non-specific to the evidence in this case.  In sum, the articles do not establish a link between that the Veteran's current diagnosis of sleep apnea and his active service. 

Notably, the Veteran has not submitted any competent evidence relating the current sleep disorder to active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 
573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

For these reasons, the Board concludes that the preponderance of the competent and credible evidence weighs against a finding of a nexus between the Veteran's current sleep disorder and service, and the benefit-of-the doubt standard of proof does not apply. See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. 49, 55-56 (1990).  Service connection for a sleep disorder must therefore be denied.

ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied. 



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


